              Case 2:20-cv-01174-RAJ Document 49 Filed 12/22/20 Page 1 of 3



 1
                                                                The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT FOR THE
10                         WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11

12
     JESSICA BENTON, SHELBY BRYANT,                  Case No. 2:20-cv-01174-RAJ
13   ANNE MARIE CAVANAUGH, AND
     ALYSSA GARRISON
14
                      Plaintiffs,                    AALIAH CONDON DECLARATION
15                                                   IN SUPPORT FOR MOTION FOR
     vs.                                             PRELIMINARY INJUNCTION
16

17   CITY OF SEATTLE,
18                    Defendant
19

20   I, Aaliah Condon, declare and state as follows:

21         1. I was present at Cal Anderson Park in the Capitol Hill neighborhood of Seattle,
22            WA, on December 18, 2020.
23
           2. Seattle Police Department (SPD) was effectuating a sweep of the encampment,
24
              alongside the Seattle Parks Department.
25

26         3. SPD officers were dressed in full riot gear, accompanied by SWAT and multiple

27            large, militarized vehicles.
28                                                                             SMITH LAW, LLC
     DECLARATION IN SUPPORT OF MOTION FOR                                         4301 NE 4th St.
     PRELIMINARY INJUNCTION - 1                                                      PO Box 2767
                                                                               Renton, WA 98056
                                                                              Tel: (206) 715-4248
     2:20-cv-01174-RAJ                                                        Fax: (206) 900-2664
            Case 2:20-cv-01174-RAJ Document 49 Filed 12/22/20 Page 2 of 3



 1      4. A barricade had been built around the park to protect the encampment.
 2
        5. A crowd of protestors stood inside the barricade and were approached by SPD
 3
            officers.
 4
        6. SPD officers announced a dispersal order and began aggressively deploying
 5

 6          pepper balls as soon as they entered the barricade.

 7              a. They shot these pepper balls within a few feet of the front line of the
 8
                    crowd.
 9
                b. The whole in the barricade—where officers were standing—was the only
10
                    exit.
11

12      7. The group was pushed up against the barricade, unable to disperse in compliance

13          with SPD’s order.
14
                a. SPD officers continued to push the group back.
15
     EXECUTED this 22nd day of December 2020 in Seattle, Washington.
16
            I declare under penalty of perjury under the laws of the United States and the State
17

18   of Washington that the foregoing is true and correct.

19

20

21
                                          By:
22                                              Aaliah Condon, Declarant
23

24

25

26

27

28                                                                             SMITH LAW, LLC
     DECLARATION IN SUPPORT OF MOTION FOR                                         4301 NE 4th St.
     PRELIMINARY INJUNCTION - 2                                                      PO Box 2767
                                                                               Renton, WA 98056
                                                                              Tel: (206) 715-4248
     2:20-cv-01174-RAJ                                                        Fax: (206) 900-2664
            Case 2:20-cv-01174-RAJ Document 49 Filed 12/22/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 22, 2020 I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to all counsel of record.
 5

 6          I declare under penalty of perjury under the laws of the United States of America

 7   the foregoing is true and correct.
 8
            Dated this 22nd day of December 2020 at Seattle, Washington.
 9

10
                                     J. Talitha Hazelton
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATE OF SERVICE                                                    SMITH LAW, LLC
                                                                                  4301 NE 4th St.
                                                                                     PO Box 2767
                                                                               Renton, WA 98059
                                                                           sade@thesmithlaw.com
                                                                              Tel: (206) 715-4248
                                                                              Fax: (206) 900-2664
